EXHIBIT 99.1 December 4, 2012 News Release 12-19 SILVER STANDARD ANNOUNCES POSITIVE FEASIBILITY STUDY FOR PITARRILLA AND INCREASES RESERVES BY OVER 400% VANCOUVER, B.C. Silver Standard Resources Inc. (NASDAQ: SSRI, TSX: SSO) (“Silver Standard” or the “Company”) announced today the results of the Feasibility Study for its 100% owned Pitarrilla Project (“Pitarrilla” or the “Project”) located in the State of Durango, Mexico.The Feasibility Study was completed by M3 Engineering and Technology Corporation and Silver Standard. Feasibility Study highlights1 § Silver Mineral Reserves: Probable Mineral Reserves of 479 million ounces of silver, approximately 5.2x the 91.7 million ounces reported previously. § Long-life and high production: A 32-year project producing an average of 15 million ounces of silver per year during the first 18 years of production. § Robust project economics: An after-tax net present value (NPV) of $737 million at base case metal prices and $1.7 billion at spot prices.An after-tax internal rate of return (IRR) of 12.8% at base case metal prices and 21.2% at spot prices. § Capital expenditures: Total construction costs of $741 million, including $157 million of pre-production operating costs and $131 million of pre-production revenue. § Low technical risk: Utilizes standard truck-and-shovel open-pit mining methods and well-established flotation and leach processing methods. “The completion of the Pitarrilla Feasibility Study represents a major milestone for the Company,” said John Smith, President and CEO of Silver Standard.“In adopting an open-pit mining concept, we have defined one of Mexico’s largest silver mines and substantially increased silver reserves. We are now actively engaged in activities to 1See the Company’s September 21, 2-101 Technical Report filed on SEDAR and the Company’s website.NPV calculated using a 5% discount rate.All financial metrics and estimates are based on U.S. dollars.Base case metal prices: $27.50 per ounce silver in the final pre-production year and the first two years of production, and $25.00 per ounce silver thereafter; $0.90 per pound of lead and $0.95 per pound of zinc.Spot case metal prices: November 23, 2012, closing prices of $34.13 per ounce of silver, $0.99 per pound of lead and $0.87 per pound of zinc. 1 bring the project into construction.While recognizing Silver Standard’s strong balance sheet, we are also looking to secure financing for the project.Our aim is to have the project ready for a construction decision in 2013.” Economic analysis The Pitarrilla Feasibility Study indicates strong economic returns and high leverage to silver prices.The metal price assumptions and key financial estimates for the project are presented in Table 1. Table 1: Key financial estimates for the Pitarrilla Project Financial metrics Base Case Upside Case Downside Case Spot Price Case Silver Price $/oz Lead Price $/lb Zinc Price $/lb Diesel Price $/litre $MXN per $USD Pre-tax NPV 5% $M After-tax NPV 5% $M Pre-tax IRR % 15.8% 20.8% 11.5% 25.3% After-tax IRR % 12.8% 17.2% 9.1% 21.2% Undiscounted Cash Flow $M Payback After COD Years Year 7.4 Year 4.8 Year 10.4 Year 3.8 Notes: (1) Base case silver price is $27.50 per ounce in the final pre-production year and the first two years of production, and $25 per ounce thereafter, (2) The MXN:USD exchange rate is assumed to equal $12.86 in the second half of 2013 and the first half of 2014, $12.58 in the second half of 2014 and the first half of 2015 and $12.50 thereafter, (3) COD means Commercial Operation Date. Project overview The Feasibility Study evaluates the development and construction of an open-pit mine, processing facilities, a tailings storage facility and supporting infrastructure.Pitarrilla will be one of the largest silver mines in Mexico, producing an estimated 333 million ounces of silver, 582 million pounds of lead and 1,669 million pounds of zinc over a 32 year project life.The mine will produce an average of 15 million ounces of silver per year during the first 18 years of production. Pitarrilla will use a standard truck and shovel open-pit mining method.A fleet of trucks is expected to haul an average of over 175,000 tonnes of material per day over 20 years.The plant will use standard grind, float and agitated leach circuits to process 16,000 tonnes per day of flotation/leach ore or 12,000 tonnes per day of direct leach ore.The Project will produce lead and zinc concentrates and a silver doré. Pitarrilla is located approximately 160 kilometres north-northwest of the city of Durango.A paved roadway extends to within 47 kilometres of the plant site.The Company has been advised by the Comision Federal De Electricidad, Mexico’s national power utility, that it will provide power for the Project via a new powerline. 2 Mineral Resource estimate This updated Mineral Resource estimate is based on all available data for the Pitarrilla deposit, including the results from over 15,000 meters of drilling performed at the Project during 2012. Table 2: Pitarrilla Mineral Resource estimate (effective as of December 4, 2012) Cut-off Ag Tonnes Ag Pb Zn Ag Pb Zn Category (g/t) (Mt) (g/t) (%) (%) (Moz) (Mlbs) (Mlbs) - - 65 - - Measured - - 62 - 58 - Indicated - Measured + Indicated 48 Inferred 44 38 79 Notes: 1. Jeremy D. Vincent, B.Sc. (Hons), P.Geo., is the Qualified Person for the reported Mineral Resources estimate. 2. All Mineral Resource estimates have been classified in accordance with current Canadian Institute of Mining, Metallurgy and Petroleum (CIM) definition standards. 3. Ag was estimated using Localised Uniform Conditioning (LUC).Pb and Zn were estimated using Ordinary Kriging (OK). 4. Mineral Resource estimates of Pb and Zn are not classified as Measured to account for the added uncertainty introduced by the volume-variance effect when using different estimation techniques (Ag by LUC; Pb and Zn by OK). 5. A silver cut-off grade of 30g/t Ag is considered at this time to be the most likely economic cut-off grade for large-scale open-pit mining of the Pitarrilla deposit. 6. Silver capping (top cut) grades used in the estimation ranged between 400g/t Ag and 1,700g/t Ag for the various oxide domains, and between 960g/t Ag and 1,150g/t Ag for the two transitional domains, and between uncapped and 1,200g/t Ag for the various sulphide domains.Lead capping grades used in the estimation ranged between uncapped and 3.6% Pb for the various oxide domains, between 3.6% Pb and 3.8% Pb for the transitional domains, and between uncapped and 6.7% Pb in the various sulphide domains.Zinc capping grades used in the estimation ranged between 0.56% Zn and 4.8% Zn in the various oxide domains, between 6.4% Zn and 7.1% Zn in the transitional domains, and between uncapped and 17.7% Zn in the various sulphide domains. 7. Detailed bulk density modeling was conducted taking into account lithological variability (including an analysis of voids), mineralization, and degree of oxidation. 8. The drillhole database including collar, survey, assay, lithology, oxidation, and bulk density, used in the preparation of the Mineral Resources estimate was verified by Mr. Vincent by conducting detailed verification checks, including QA/QC of location and assay data. 9. The reported Measured and Indicated Mineral Resources are regarded as sufficient for medium to long term production open pit planning and mine scheduling on a quarterly basis.Grade control drilling and a mine blending strategy to control grade variations are recommended for short-term mine planning. Mineral Resources situated below the current open-pit shell design are considered potentially economically viable in an underground mining scenario, and are therefore included in the total reported Pitarrilla Mineral Resources.A Preliminary Economic Assessment (PEA) or higher level study validating the economics of the underground mining scenario has not been undertaken at this time. Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability.While the classification categories of Mineral Resources used in this news release are recognized and required under Canadian regulations, the U.S. 3 Securities and Exchange Commission (SEC) does not recognize them and U.S. companies are generally not permitted to disclose resources in documents they file with the SEC. The reported tonnes, grade, and metal content may not tally precisely due to rounding. Mineral Reserve estimate The Company has prepared an updated Mineral Reserve estimate for Pitarrilla.Under the estimate, Probable Mineral Reserves of silver have increased to 479 million ounces of silver at Pitarrilla, 5.2 times the 91.7 million ounces reported in the Company’s September 21, 2-101 Technical Report. Table 3: Pitarrilla Mineral Reserve estimate (effective as of December 4, 2012) Tonnage Mined Grade Contained Metal Ag Pb Zn Ag Pb
